Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overlapping power ranges described by claim 10 and 17-19 and the predetermined temperatures having upper and lower temperature limits described by claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
s 2-10, 13 and 15-20 objected to because of the following informalities:  
Claims 2-10 and 15-20 each recite “The method of controlling a gas turbine engine” and should recite “The method of controlling the gas turbine engine”.  
Claim 13 recites “at least the outlet of the compressor” and should recite “at least an outlet of the compressor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gas from a downstream part of the compressor”, “an upstream part of the compressor” and “a gas from the downstream part of the compressor” in the last clause of the claim.  Each of these elements is recited earlier in the claim, it is unclear if they refer to the earlier recitations or if they are new elements.  Clarification is required. Claims 2-6 and 9 similarly re-introduce these elements and cause the same lack of clarity.  Clarification is required.  

Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Base claim 13 requires “the first compressor bleed system and the second compressor bleed system have a common first bleed outlet or a common array of first bleed outlets located at the outlet of the compressor” and claim 14 requires “the first compressor bleed system and the second compressor bleed system have a common second bleed outlet or a common array of first bleed outlets located between the inlet and outlet of the compressor”.  Claim 14 seems to swap elements and move their location, so that an invention that an invention which would infringe on claim 14, e.g. a  system with a common array of first bleed outlets upstream of the outlet of the compressor would not infringe upon base claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 11-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13-15 and 16 respectively of copending Application No. 16/753,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application “anticipate” the claims of the instant application.  Here, the more specific reference application claims encompass the broader instant application claims.  Following the In re Goodman decision cited in the preceding paragraph, Applicant may not be granted a patent containing a claim for the specific or narrower invention and also obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Myers et al. (US 8,015,826).
Regarding claim 1, Myers discloses a method of controlling a gas turbine engine (Figure 1), the gas turbine engine having in axial flow series a compressor (14), a combustor (16), a compressor-turbine (18) and an exhaust (at Texit), the gas turbine capable of operating in at least a high output power range, a medium-high output power range, a medium-low output power range and a low output power range (a gas turbine is necessarily capable of operating over a series of power ranges), the method comprising:
during the medium-high output power range (the claims give no description of exactly what is defined as a “medium-high output power range”, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) bleeding a gas from a downstream part of the compressor to an upstream part of the compressor (col. 4, ll. 4-14 describe bleeding gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) so that a first predetermined temperature of the combustor is maintained (col. 4, ll. 32-35 describe maintaining the temperature of the combustor), 

Regarding claim 2, Myers discloses wherein, during the low output power range bleeding a gas from a downstream part of the compressor to an upstream part of the compressor is at a maximum and bleeding a gas from the downstream part of the compressor to the exhaust is at a maximum (Figure 4 shows the bleed flow is at a maximum at 48% load, i.e. low output power range).  
Regarding claim 3, Myers discloses wherein, during the high output power range bleeding a gas from a downstream part of the compressor to an upstream part of the compressor is at a minimum or zero and bleeding a gas from the downstream part of the compressor to the 
Regarding claim 4, Myers discloses wherein, during the medium-low output power range bleeding a gas from a downstream part of the compressor to an upstream part of the compressor is at a maximum (Figure 4 shows the bleed flow is at a maximum at 48% load, i.e. medium-low output power range).  
Regarding claim 5, Myers discloses wherein, the medium-high output power range has a maximum point and a minimum point and bleeding the gas from the downstream part of the compressor to the upstream part of the compressor comprises changing the amount of gas bled from a minimum amount at the maximum point to a maximum amount at the minimum point (the medium-high output power range can be defined between 48% load, minimum point, to 60% load, maximum point.  Figure 4 shows the amount of gas bled is at 0 at the maximum point, 60% load, and is at its highest at the minimum point, 48% load).
Regarding claim 6, Myers discloses wherein, the medium-low output power range has a maximum point and a minimum point and bleeding a gas from the downstream part of the compressor to the exhaust comprises changing the amount of gas bled from a minimum amount at the maximum point to a maximum amount at the minimum point (the medium-low output power range can be defined between 48% load, minimum point, to 60% load, maximum point.  Figure 4 shows the amount of gas bled is at 0 at the maximum point, 60% load, and is at its highest at the minimum point, 48% load). 
Regarding claim 7, Myers discloses wherein, each of the first and second predetermined temperatures comprises a nominal temperature and upper and lower limits (col. 2, ll. 2-3 describe an upper limit and col. 2, ll. 35-39 describe the lower limit), and 

Regarding claim 10, Myers discloses wherein, the high output power range is between 100% to 50% maximum output power (as described above, the ranges can be arbitrarily set), 
wherein the medium-high output power range is between 85% to 40% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 40%),
wherein the medium-low output power range is between 85% to 30% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 30%), and 
wherein the low output power range is between 0% and 60% maximum output power (as described above, the ranges can be arbitrarily set).  
Regarding claim 11, Myers discloses a gas turbine engine (Figure 1) capable of operating in at least a high output power range, a medium-high output power range, a medium-low output power range and a low output power range (a gas turbine is necessarily capable of operating over a series of power ranges), the gas turbine engine comprising:
in axial flow series a compressor (28, 30, 32), a combustor (16), a compressor-turbine (40) and an exhaust (at Texit), 
a temperature sensor (T_PZ) mounted to the gas turbine engine and arranged to sense or calculate the temperature of the combustor (controller 88 calculates and controls based on the temperature sensed at T_PZ), 

a second compressor bleed system (92) comprises a second duct (50) connecting the downstream part of the compressor and the exhaust (see figure 1) and a second valve (94) located on the duct, 
an engine control unit (88) connected to the temperature sensor, the first valve and the second valve, the engine control unit programmed to control the first valve and the second valve dependent on the temperature of the combustor such that 
during the medium-high output power range (the claims give no description of exactly what is defined as a “medium-high output power range” and the specification describes the various ranges as overlapping or completely encompassing other ranges, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) the first valve is at least partly open (col. 4, ll. 4-14 describe opening valve 84 to bleed gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) such that a first predetermined temperature of the combustor is maintained (col. 4, ll. 32-35 describe maintaining the temperature of the combustor), 
during the medium-low output power range (the claims give no description of exactly what is defined as a “medium-low output power range” and the specification describes the various ranges as overlapping or completely encompassing other ranges, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) the second valve is 
Regarding claim 12, Myers discloses a power turbine (46) located between the turbine and the exhaust (see figure 1), the power turbine is connected to a shaft (col. 1, l. 12) for driving a load (in figure 1 the load is the compressor).  
Regarding claim 17, Myers discloses wherein the high output power range is between 100% to 75% maximum output power (as described above, the ranges can be arbitrarily set), 
wherein the medium-high output power range is between 75% to 50% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 50%),
wherein the medium-low output power range is between 60% to 30% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 30%), and 
wherein the low output power range is between 0% and 40% maximum output power  (as described above, the ranges can be arbitrarily set).  
Regarding claim 18, Myers discloses wherein the medium-low output power range is between 50% to 35% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 50% to 35%).  
Regarding claim 19, Myers discloses wherein the low output power range is between 0% and 30% maximum output power (as described above, the ranges can be arbitrarily set).
Allowable Subject Matter
s 8-9 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Myers.  Myers teaches a first predetermined temperature and a second predetermined temperature that are the same and are a limit to prevent excessive CO emissions as well as an upper exhaust temperature limit with no description of what that value is or how it relates to the lower CO emissions limit.  Additionally, while Myers teaches that bleed duct 80 can bring air to the inlet of the engine, the two bleed ducts do not share a common inlet nor does Myers give any description of how the control of the two are related.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a difference between the two predetermined temperatures is in the range of 5-20°C as described by claim 8, detecting bleed to the upstream part of the compressor has reached a maximum and starting bleed to the exhaust as described by claim 9, the two bleed systems having a common bleed outlet or common array of bleed outlets from the compressor as described by claim 13, and having upper and lower limits for each predetermined temperature that are within 5°C of the predetermined temperature as described by claim 15.  Claims dependent thereon contain at least the allowable subject matter described by the base claim.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741